Judgment Supreme Court, Bronx County (David Stadtmauer, J.), rendered October 6, 1993, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him, as a second violent felony offender, to a term of 12 V2 to 25 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s course of conduct and the surrounding circumstances, viewed as a whole, supports the inference that defendant intended to kill the victim (cf., People v Wiggins, 191 AD2d 364, lv denied 81 NY2d 1021).
Defendant failed to present the trial court with a prima facie case of prosecutorial discrimination during jury selection. He did not present any factors or circumstances to support a prima facie case suggesting purposeful exclusion (Batson v Kentucky, 476 US 79, 94; People v Bolling, 79 NY2d 317, 325). Defendant’s remaining claims are without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.